Citation Nr: 0308848	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  94-45 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to an increased rating for bilateral 
metatarsalgia, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1978 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 1994 RO rating decision 
that awarded a 10 percent disability rating for the veteran's 
bilateral metatarsalgia.  (The Board notes that in a May 1994 
RO rating decision, a compensable evaluation for service-
connected metatarsalgia was denied.)  This matter also comes 
before the Board on appeal from a March 1996 RO rating 
decision that denied the veteran's claim of entitlement to 
TDIU, as well as from a September 2000 RO rating decision 
that denied the veteran's claim of entitlement to service 
connection for pes planus.  

The issue of entitlement to an increased rating for bilateral 
metatarsalgia was previously before the Board in July 1997.  
In its remand for additional development, the Board construed 
a September 1996 statement from the veteran as a notice of 
disagreement with the March 1996 RO rating decision that 
denied the veteran's claim of entitlement to TDIU, and 
instructed the RO to issue to the veteran a statement of the 
case (SOC) regarding the issue of entitlement to TDIU.  The 
Board also found that an issue of entitlement to service 
connection for pes planus was inextricably intertwined with 
the issue of entitlement to an increased rating for bilateral 
metatarsalgia, and instructed the RO to consider the issue of 
entitlement to service connection for pes planus as a 
condition precedent to assigning a disability evaluation 
based on the feet.  

The issue of entitlement to an increased rating for bilateral 
metatarsalgia was again before the Board in July 1998 when it 
was remanded for additional development.  In the July 1998 
remand, the Board instructed the RO to formally adjudicate 
the issue of entitlement to service connection for pes 
planus, and again instructed the RO to issue a SOC on the 
issue of entitlement to TDIU.  

The issue of an increased rating for bilateral metatarsalgia 
was before the Board again in February 2000 when it was 
remanded for additional development.  In the February 2000 
remand, the Board again instructed the RO to issue a SOC with 
regards to the TDIU issue.  The Board also noted that the RO 
apparently did not issue a rating decision formally 
adjudicating the inextricably intertwined issue of 
entitlement to service connection for pes planus. The Board 
noted that the issue was raised as to whether a December 1982 
rating decision could be considered a final rating action 
with respect to the issue of service connection for pes 
planus, and instructed the RO to consider this matter. 

Upon review of the claims file, the Board notes that that the 
RO apparently treated the issue of entitlement to service 
connection for pes planus as a new claim rather than a claim 
to reopen in its September 2000 rating decision.  Upon review 
of the claims file, the Board notes that a December 1982 RO 
rating decision on the issue of an increased rating for 
bilateral metatarsalgia only discussed pes planus in terms of 
it being the cause of the veteran's pain; service connection 
for pes planus was not the specific issue for adjudication 
before the RO at that time.  Additionally, the Board notes 
that the January 1983 notice of the December 1982 RO rating 
decision did not specifically indicate that the issue of 
entitlement to service connection for pes planus had been 
adjudicated.  In addition, the veteran's claim for an 
increased rating for metatarsalgia was denied in an April 
1992 RO rating decision.  The RO noted that while the veteran 
had received treatment for non-service-connected flat feet, 
the evidence of record showed no evidence of treatment for 
metatarsalgia.  In its notice to the veteran of the April 
1992 rating decision that same month, the RO wrote that the 
veteran's claim for an increased rating for metatarsalgia was 
denied because the evidence showed that the veteran was only 
treated for his non-service-connected flat feet disability 
and not for his service-connected metatarsalgia.  The Board 
finds that the RO again characterized the issue for 
adjudication not as entitlement to service connection for pes 
planus, but as entitlement to an increased rating for 
bilateral metatarsalgia.  In the May 1994 RO rating decision 
on the issue of an increased rating for metatarsalgia, the RO 
noted that the evidence showed treatment for pes planus, and 
that the veteran's treatment for metatarsalgia and pes planus 
were unrelated.  Notice of this rating decision in May 1994 
did not indicate that service connection for pes planus had 
been denied.  Therefore, although a prior denial of a service 
connection claim for pes planus was noted in passing in the 
June 1994 SOC, in a March 1998 supplemental statement of the 
case (SSOC) on the issue of increased rating for bilateral 
metatarsalgia, and in a July 1998 letter from the RO to the 
veteran, in the absence of notice of the specific 
adjudication of entitlement to service connection for pes 
planus, the Board has concluded that the December 1982, April 
1992, and May 1994 rating decisions were not final prior 
decisions on the issue of entitlement to service connection 
for pes planus.

The Board also points out that the veteran appeared for a 
March 1997 hearing before a member of the Board who has since 
retired from the Board.  Nevertheless, the veteran was 
afforded another hearing in January 2003 before the 
undersigned Board member.  See 38 C.F.R. § 20.707 (2002) (a 
claimant is entitled to have a final determination of his or 
her claim made by the Board Member who conducted a hearing).  

(The issues of entitlement to an increased rating for 
bilateral metatarsalgia and entitlement to TDIU will be 
addressed in the remand that follows the decision below.)


FINDING OF FACT

The veteran has pes planus that is attributable to military 
service.




CONCLUSION OF LAW

The veteran has pes planus that is likely the result of 
injury incurred during active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for pes 
planus.  He indicates that he developed pes planus after he 
fell from a helicopter during service.  

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  When disease is shown as chronic 
in service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2002).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303.  Service connection 
may be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  Id.  

The law presumes that a veteran was in sound condition when 
he entered service except for defects noted during the 
entrance medical examination, or where clear and unmistakable 
evidence shows that the disability existed prior to service. 
38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304 (b) (2002).  
Where an injury or disease existed prior to service, it may 
still be service connected if it was aggravated by the 
veteran's military service.  A preexisting injury or disease 
is considered to have been aggravated by service where there 
is an increase in disability during service, unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2002).  Aggravation may 
not be conceded where the disability did not increase in 
severity during service on the basis of all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during and after service.  38 C.F.R. §3.306(b) 
(2002).  A disability has increased in severity where there 
has been a measured worsening of the disability during 
service which amounts to an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

The veteran's service medical records include a November 1978 
medical history report in which the veteran reported that he 
had not had a history of a bone, joint, or other deformity, 
nor had he had foot trouble.  A November 1978 entrance 
examination indicates that the veteran's feet were normal.  A 
January 1979 consultation for cold exposure indicated that 
there was no pain on palpation of the joints.  X-rays of both 
feet showed no specific bony or joint or soft tissue 
abnormality.  In November 1979, the veteran complained of 
pain in his right foot.  Upon examination, the veteran had a 
callus on the bottom of his right foot.  Service medical 
records dated in December 1979 indicate that the veteran had 
fallen during a maneuver.  

In January 1980, the veteran complained of right plantar 
pain.  Some callus formation was noted.  In February 1980, 
the veteran was diagnosed with second degree pes planus with 
an exquisitely tender plantar area.  X-rays were within 
normal limits.  It was also noted that month that the veteran 
had had no history of foot difficulty prior to his entry on 
active duty, but he had had some foot difficulty in basic 
combat training and in advanced individual training.  It was 
noted that the veteran had increasing difficulty with his 
feet over the past 18 months, especially the right foot.  It 
was also noted that month that his bilateral arches were 
adequate.  The veteran was put on physical restrictions due 
to chronic foot pain.  It was noted that the veteran's 
bilateral foot problems were incompatible with his military 
occupational specialty.  

In a discharge summary, apparently prepared in March 1980, 
the veteran was diagnosed with pain in both feet.  Upon 
examination, moderate pes planus was noted.  A slight 
flattening of the long arch on the right was also noted that 
month.  X-rays were within normal limits.  

In July 1980, the veteran complained of right foot pain after 
climbing over a fence.  X-rays showed no evidence of fracture 
or dislocation.  He was diagnosed with chronic foot pain.  In 
May 1981, the veteran reported that he had been carrying a 
desk and had slipped and twisted his foot.  He was diagnosed 
with musculoskeletal strain.  X-rays were within normal 
limits.  In August 1981, the veteran was diagnosed with 
chronic pain in the right foot, etiology unknown.  X-rays 
showed no evidence of a fracture.  

After his separation from service, the veteran was afforded a 
VA examination in November 1982.  The veteran gave a history 
of pain beginning two years earlier.  The examiner noted no 
history of any particular injury.  The longitudinal arches of 
both feet were well preserved.  The complaints of the veteran 
were apparently due to the flattening of the transverse 
arches of both feet and the skin calluses of both plantar 
surfaces.  The examiner noted that this condition was 
apparently congenital.  X-rays of the feet showed no evidence 
of bone or joint disease.

VA treatment records dated from January 1985 to May 1994 
indicate that the veteran had a complete loss of the anterior 
arches of the feet with callosities and a flattening of the 
metatarsal arches.  During this time, the veteran was 
diagnosed with pes planus and questionable chronic foot pain 
with a questionable etiology. 

April and May 1985 reenlistment examinations indicate that 
the veteran had injured his right foot after falling during a 
repelling exercise during active duty.  It was noted that the 
veteran's chronic foot pain began in 1979.  Upon examination, 
the veteran was tender over the metatarsal heads of the right 
foot.  There was no diagnosis with respect to the left foot. 
The veteran was diagnosed with chronic metatarsalgia.  The 
veteran was found to be unfit for reenlistment.  

The veteran was afforded a VA examination in July 1994.  He 
complained of bilateral foot pain since 1979 when he was 
injured while repelling out of a helicopter.  He was 
diagnosed with metatarsalgia. 

The veteran testified at a June 1995 hearing.  He reported 
that his doctor had advised him to stay off his feet, and 
that he was prescribed a cane and special shoes to support 
his feet and ankles.  He reported that his foot problems 
interfered with his ability to work as a brick layer. 

Also of record is a July 1995 disability award from the 
Social Security Administration (SSA).  The SSA determined 
that that the veteran was not significantly limited in his 
ability to work due to any problems with his feet, and 
awarded SSA benefits based on the veteran's left shoulder and 
hand disabilities.  

The veteran testified at a hearing in March 1997.  He 
indicated that he was first diagnosed with flat feet after he 
fell while repelling from a helicopter during service.  He 
reported that he had sought medical treatment for his feet 
during service.  He reported that he had problems with his 
feet in service prior to the fall when he was trying to 
adjust to his boots.  He reported that he was receiving SSA 
benefits based on his foot pain.  

Also of record is an August 1997 VA examination report.  The 
veteran reported that he had had normal feet upon entering 
the service, and that his current problems began after a 1979 
injury.  Upon physical examination, there was a definite 
flatting of the plantar arches bilaterally.  There were no 
signs of a gross bony deformity.  The veteran was diagnosed 
with chronic metatarsalgia, status-post injury, and with pes 
planus.  The examiner noted that he was unable to relate this 
to service.

The veteran was afforded a VA examination in February 1998.  
The examiner noted that the veteran had apparently sustained 
fractures to both feet during service.  A physical 
examination of the feet revealed obvious flattening of his 
plantar arches.  X-rays of the right foot revealed no obvious 
soft tissue abnormalities, spurs, arthritic changes, 
fracture, or foreign body.  The veteran was diagnosed with 
pes planus which appeared to be chronic.

The veteran was afforded a VA examination in April 1999.  He 
complained of bilateral foot pain since 1979.  He was 
diagnosed with moderately severe pes planus, bilaterally.  

Private medical records indicate that from July 1999 to 
November 2000, the veteran was diagnosed with metatarsalgic 
pes planus and with significant and severe bilateral pes 
planovalgus.  X-rays showed normal bony alignment of the 
right foot with no apparent fracture, dislocation, or other 
bony abnormality.  

Of record is a November 2000 statement from the veteran's 
private physician, R.E.S., D.O.  Dr. S. noted that the 
veteran had sustained injuries after a helicopter fall during 
service.  He noted that the veteran had received treatment 
for his feet, which were injured during the fall from the 
helicopter.  Dr. S. noted that the veteran had a weight 
bearing limitation because of a diagnosis of bilateral pes 
planovalgus and severe metatarsalgia.  Dr. S. opined that the 
veteran obviously had permanent deformities secondary to his 
in-service fall.  Dr. S. noted that the veteran had been 
under his constant care since 1997.  Dr. S. opined that the 
veteran's injuries were sustained while in the military, and 
that he considered them to be service-related or service-
connected injuries.

The veteran was afforded a VA examination in March 2001.  The 
examiner found that the veteran had no pes planus or valgus 
deformity.

In an April 2001 statement, Dr. S. noted that the veteran had 
received injuries to his feet from an in-service fall, and 
now had permanent injuries to his feet.

VA treatment records dated in October 2002 indicate that the 
veteran had decreased arches on weight bearing.  He was 
diagnosed with pes planus with pain.

The veteran testified at a January 2003 hearing.  He reported 
that he did not have flat feet prior to his enlistment and 
that the arches in his feet did not collapse until 1979 to 
1980.

After reviewing the evidence of record, and granting the 
veteran the benefit of the doubt in the matter, the Board 
finds that the veteran's pes planus is related to service.  
As a preliminary matter, the Board finds that inasmuch as 
there is no entrance medical examination of record that 
specifically notes pes planus as a preexisting disease, the 
presumption that the veteran was sound when he entered 
service attaches.  See 38 C.F.R. § 3.306(b) (2002).  Although 
the November 1982 VA examiner suggested that the veteran's 
pes planus was a congenital condition, the evidence of record 
does not otherwise support this finding.  In this regard, the 
Board points out that the veteran was not diagnosed with pes 
planus upon entry into service.  In fact, his feet were 
examined several times between November 1978 and February 
1980, and pes planus was not diagnosed until February 1980-
over a year after his entry into service.  Furthermore, the 
veteran's private physician, Dr. S., suggested that the 
veteran's pes planus was not congenital but was due to an in-
service injury.  This opinion appears more consistent with 
the available record, particularly the service records, than 
the opinion that pes planus is congenital in origin.  
Therefore, as the medical evidence of record does not amount 
to clear and unmistakable evidence sufficient to rebut the 
presumption of soundness, it is presumed that the veteran was 
sound when he entered service. Id.

Turning to the issue of whether the veteran currently 
experiences pes planus which is related to service, the Board 
finds that the evidence shows that the veteran has a current 
diagnosis of pes planus.  Although the March 2001 VA examiner 
specifically opined that the veteran did not have pes planus, 
the Board notes that several different VA and private 
physicians had diagnosed the veteran with pes planus both 
before and after this examination.  Therefore, the evidence 
sufficiently shows that that the veteran has a current 
disability.  

There is also nexus evidence both for and against the claim.  
As noted above, the November 1982 VA physician noted that the 
veteran's pes planus appeared to be congenital, and the 
February 1997 VA examiner was unable to relate the veteran's 
pes planus to service.  Nevertheless, the service medical 
records indicate that the veteran did not have pes planus 
upon his entry to his service, and clearly indicate that the 
veteran was not diagnosed with pes planus until many months 
after his entry into service.  Furthermore, the veteran's 
private physician, Dr. S., indicted that the veteran's pes 
planus was due to an injury incurred in service.  

The Board finds that Dr. S.'s opinion and the service medical 
records carry more weight than the opinions of the November 
1982 and the February 1997 VA examiners.  In this regard, the 
Board again points out that the veteran was examined several 
times during service between November 1978 and February 1980, 
and was not diagnosed with pes planus until February 1980-
over a year after his entry into service.  Although it was 
noted in service that the veteran's foot problems were 
inconsistent with his military occupational specialty, 
service medical records do specifically document that the 
veteran did not have foot problems prior to active duty, and 
expressly note that the veteran only began developing foot 
problems during in-service training.  Despite the fact that 
the veteran has been examined numerous times by both VA and 
private physicians, only the November 1982 VA examiner 
specifically indicated that the veteran's pes planus was a 
congenital condition.  Although the February 1997 VA examiner 
could not specifically link the veteran's pes planus to 
service, he did not explicitly indicate that the veteran's 
pes planus had preexisted service, was not aggravated by 
service, or was related to some post-service injury.  
Additionally, the Board notes that Dr. S. indicated that he 
had been the veteran's treating physician for several years 
and was apparently very familiar with the veteran's case.  
Furthermore, Dr. S. provided a well-reasoned analysis as to 
the reason why he believed that the veteran's pes planus was 
related to service.  Moreover, Dr. S.'s opinion appears 
consistent with the veteran's service medical records.  
Therefore, the evidence taken as a whole tends toward the 
conclusion that the veteran's pes planus is related to injury 
he sustained while in service.  The veteran's claim of 
service connection for pes planus is therefore granted.  
38 C.F.R. § 3.303.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) has been enacted during the 
pendency of this appeal.  The Act has clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims and eliminated the previous requirement that a claim 
be well grounded before VA's duty to assist arises.  
Additionally, certain notification requirements have been set 
out by the new law.  Nevertheless, given that the Board's 
decision amounts to a grant of the benefit sought by the 
veteran on appeal, the Board finds that further action to 
comply with these new requirements as to the issue of 
entitlement to service connection for pes planus is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Service connection for pes planus is granted.


REMAND

In this case, the Board finds that a remand is required for 
several reasons.  First, review of the claims file reveals 
that in an April 2002 RO rating decision, service connection 
was denied for degenerative joint disease of the hands, 
degenerative joint disease of the knees, degenerative joint 
disease of the left shoulder, gum infection, osteomalacia of 
the low back, chest keloids, right ankle sprain, osteomalacia 
of the left hip, and a neuropsychiatric disability.  An 
increased rating for service-connected chondromalacia of the 
right knee was also denied, as was a claim that a 
noncompensable rating assigned to the veteran's service-
connected metatarsalgia from November 1, 1982 to May 20, 1994 
in RO rating decisions dated in December 1982 and May 1994 
was clearly and unmistakably erroneous.  In an October 2002 
statement, the veteran expressed disagreement with the April 
2002 rating decision, and specifically requested a SOC.  
However, no SOC addressing these issues was thereafter 
prepared.  In situations such as this, the Court of Appeals 
for Veterans Claims (Court) has held that the Board should 
remand the case for issuance of a SOC.  See, e.g., Manlincon 
v. West, 12 Vet. App. 238 (1999).  As such, a remand is 
required in this case.

Furthermore, the claim of entitlement to TDIU must also be 
re-adjudicated.  Total disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2002).

Here, the veteran's combined rating of 10 percent for 
service-connected bilateral metatarsalgia and for 
chondromalacia of the right knee does not satisfy the 
percentage requirements of 38 C.F.R. § 4.16(a) .  However, 
because service connection for pes planus was granted above, 
the RO has not yet determined the severity of the veteran's 
pes planus or its effect on his employability, especially in 
combination with the other service-connected disabilities.  
In this regard, the Board points out that although the 
veteran had been afforded the opportunity to submit evidence 
which shows that his pes planus is related to service, he has 
not been given adequate notice of the need to submit evidence 
or argument on the issue of the severity of his service-
connected pes planus and how his service-connected pes planus 
affects his employability.  Such issues are important in 
determining whether the veteran's service-connected 
disabilities meet the requirements for a grant of TDIU under 
38 C.F.R. § 4.16(a) and have not been specifically addressed 
by the RO.  Consequently, as the veteran has not had the 
opportunity to submit evidence on the issue of the severity 
of his pes planus and its effect on his employability, it 
would be potentially prejudicial to the veteran were the 
Board to proceed to issue a decision on the issue of TDIU at 
this time.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(when the Board proposes to address in its decision a 
question that has not yet been specifically addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the SOC fulfills the regulatory 
requirements.); 38 C.F.R. § 19.29 (2002); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Accordingly, further development of this issue is required.  

It should also be pointed out that the veteran may still be 
entitled to TDIU on an extraschedular basis even if he fails 
to meet the percentage standards in 38 C.F.R. § 4.16(a) if it 
is established that he is unable to secure or follow 
substantially gainful employment under 38 C.F.R. § 4.16(b).  
In making its determination, VA considers such factors as:  
the extent of disability caused by the service-connected 
disabilities, employment history, and educational background. 
38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19 (2002).  

In this regard, the Board finds that further evaluation of 
the factors affecting the veteran's employability is 
required.  Although the evidence of record indicates that the 
SSA determined in June 1995 that that the veteran was not 
significantly limited in his ability to work due to any 
problems with his feet, the veteran has indicated several 
times subsequent to the June 1995 SSA decision that he did 
receive SSA disability benefits or Supplemental Security 
Income based on his foot disabilities.  Such records are not 
in the claims file, and an attempt should be made to secure 
them as they are relevant to the effect of the veteran's 
service-connected disabilities on his employability.  
Furthermore, the veteran should be afforded a VA examination 
to assess the severity of the veteran's service-connected 
disabilities and their effect on his employability.  

In addition, because further development relevant to the 
issue of TDIU is required, the veteran's claim for an 
increased rating for bilateral metatarsalgia will also be 
remanded.  The Board notes that extraschedular rating 
consideration is a component of the veteran's claim for an 
increased rating for bilateral metatarsalgia, and that 
38 C.F.R. § 3.321(b) must be considered in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).   In this regard, 38 C.F.R. 
§ 3.321 indicates that a referral of an increased rating 
claim to the VA Central Office for consideration of whether 
an extraschedular evaluation is warranted is necessary when 
the evidence shows an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as frequent periods of hospitalization or 
marked interference with employment as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321 (2002).  The Board notes that the Court recently 
indicated that although extraschedular consideration under 
38 C.F.R. § 3.321(b) and TDIU claims are not necessarily 
inextricably intertwined with one another, both adjudications 
require a complete picture of the veteran's service-connected 
disabilities and their effect on his employability.  Brambley 
v. Brown, 17 Vet. App. 20 (2003).  Thus, it would appear that 
extraschedular consideration under 38 C.F.R. § 3.321(b) and 
under 38 C.F.R. § 4.16(b) would both require an analysis of 
the same evidence-that is evidence that shows the effect of 
the veteran's service-connected disabilities on his 
employability.  Therefore, as the additional development of 
the TDIU claim may produce additional evidence relevant to 
the issue of extraschedular consideration for the veteran's 
service-connected bilateral metatarsalgia under 38 C.F.R. 
§ 3.321(b), such as a VA examination that determines the 
effect of the veteran's service-connected disabilities on his 
employability, the Board finds that it would be premature to 
consider whether extraschedular consideration is warranted 
under 38 C.F.R. § 3.321(b) at this point.  Therefore, a 
remand of the issue of an increased rating for bilateral 
metatarsalgia is required.

The Board recognizes that during the pendency of this appeal, 
VA issued regulations permitting the Board to conduct 
internal development of the record in certain cases.  See 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9).  Although the recently enacted regulations have 
given the Board expanded case development authority, as 
indicated above, the veteran's case must be remanded to the 
RO so that a SOC can be issued in response to the veteran's 
October 2002 notice of disagreement.  See Manlincon, supra.  
Consequently, time will be saved if the development necessary 
to properly adjudicate the veteran's TDIU and bilateral 
metatarsalgia claims is conducted while the file is at the RO 
for the issuance of a SOC on the appeal initiated by the 
April 2002 rating decision.

Development such as that sought by this remand is consistent 
with the mandate of the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
re-adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are fully 
satisfied with respect to each issue on 
appeal.  

2. The RO should also ask the veteran to 
provide information regarding any 
evidence of past or current VA or 
private treatment for pes planus, 
bilateral metatarsalgia, or right knee 
chondromalacia, and should assist him in 
obtaining such evidence.  The veteran 
should also be informed that he should 
submit evidence pertinent to his claim 
that service-connected disabilities have 
adversely affected his employability.  
The veteran should also be advised that 
he should submit evidence of frequent 
periods of hospitalization as well.  In 
particular, any records pertinent to the 
veteran's receipt of Social Security 
disability benefits or Supplemental 
Security Income, as well as the medical 
records relied upon when SSA addressed 
any such claims must be obtained.  Any 
records pertinent to any claims filed 
with the South Carolina Disability 
Determination Division should be 
obtained, along with any determinations 
made by the South Carolina Disability 
Determination Division.  The records 
should be associated with the claims 
file.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken with respect to the claim.  

3.  After completion of the above 
actions, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination sufficient to 
determine the severity of his veteran's 
pes planus, bilateral metatarsalgia, and 
right knee chondromalacia, and their 
combined effect on his employability. 
The claims folders, along with all 
additional evidence obtained pursuant to 
the requests above, along with copies of 
the pertinent diagnostic codes for each 
service-connected disability should be 
made available to the examiner for 
review.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should make 
all findings necessary to determine the 
current severity of the veteran's 
service-connected pes planus, bilateral 
metatarsalgia, and right knee 
chondromalacia. The examiner is also 
requested to provide an opinion as to 
the whether the veteran's service-
connected disabilities collectively 
render him unable to obtain or maintain 
substantially gainful employment.  The 
examiner should distinguish any 
disability due to non-service-connected 
disability and provide an opinion as to 
whether the veteran is unemployable due 
solely to the combined effect of his 
service-connected disabilities.  In 
doing so, the examiner should describe 
what types of employment activities 
would be limited because of the 
veteran's service- connected 
disabilities. If the examiner provides 
an opinion that is contrary to one 
already of record, the examiner should 
point to specific findings and/or 
medical authority to explain why his or 
her opinion differs from the opinion(s) 
already of record.  The rationale for 
all opinions should be explained in 
detail.

4.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical 
opinions. If any report is insufficient, 
it should be returned to the examiner 
for necessary corrective action, as 
appropriate.

5. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the issues of entitlement to 
an increased rating for bilateral 
metatarsalgia and entitlement to TDIU. 
The RO must specifically assign a 
disability rating for each of the 
veteran's service-connected 
disabilities, including his service-
connected pes planus.  The RO must also 
specifically consider the provisions of 
38 C.F.R. § 4.16 and 38 C.F.R. § 3.321. 
Specific consideration should be given 
to whether the case should be referred 
to the Under Secretary for Benefits or 
the Director of Compensation and Pension 
Service under 38 C.F.R. § 4.16(b) or 
under 38 C.F.R. § 3.321(b).  If the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a SSOC and given an 
opportunity to respond.  If the RO does 
not refer the case to the Under 
Secretary or the Director, the SSOC 
should include an explanation for such 
actions.  The SSOC should also include 
the rating criteria for rating each 
service-connected disability, and an 
explanation of the RO's ratings for 
each.  If the veteran does not appear 
for a scheduled examination, the SSOC 
should recite the provisions of 38 
C.F.R. § 3.655 (2002) and explain the 
effect of this regulation on the 
veteran's claims.

6.  The RO should also take appropriate 
action, including the issuance of a SOC, 
on the appeal initiated by the veteran 
following the April 2002 rating 
decision.  (This may include further 
clarification from the veteran on 
whether he disagrees with the denial of 
every issue addressed in April 2002.)  
The veteran should be clearly advised of 
the need to file a timely substantive 
appeal if he wishes to complete an 
appeal from that determination.  If, and 
only if, the veteran files a timely 
substantive appeal, issues addressed in 
April 2002 should be certified to the 
Board for review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


